Treat, C. J. In May, 1846, Arthur Fairfield recovered a judgment against James Love, in the Circuit Court of the county of St. Louis, in the State of Missouri, for $800. Field and Hall were the plaintiff’s attorneys. In October, 1846, the sheriff returned the execution issued thereon, satisfied in full by the order of the plaintiff. In November, 1846, Field and Hall moved the court to vacate the entry of satisfaction, and award an execution on the judgment, to enable them to collect the sum of $500, on the ground that so much of the judgment was assigned to them by Fairfield, with the knowledge of Love, before the return of the execution. On the 9th of January, 1847, the court set aside the entry of satisfaction as to $500, and directed an execution to issue to collect that amount, for the benefit of Field and Hall. Love resisted the motion, and took a bill of exceptions to the decision of the court. On the 12th of January, 1847, Love entered a motion to set aside the order vacating the entry of satisfaction, and awarding an execution on the judgment. The motion was overruled on the 8th of February, 1847, and a bill of exceptions taken by Love. He afterwards sued out a writ of error, and, at the March term, 1850, of the Supreme Court of Missouri, the order of the Circuit Court sustaining the motion of Field and Hall was reversed, on the ground that the assignment of a part of the judgment was not binding on Love, unless made with his consent. See Love v. Fairfield, 13 Missouri, 300. In March, 1847, Field and Hall, in the name of Fairfield, but to their use, sued out of the Madison Circuit Court, in this State, an attachment against Love, which was levied on certain real estate. They declared on the record of the judgment obtained in Missouri, and alleged that $500 thereof remained due and unpaid. Love pleaded nul tiel record, and payment. On the trial, in August, 1838, Field and Hall read in evidence the record of the judgment. Love introduced a transcript of the record, which included the execution and the return of the sheriff. Field and Hall then produced a transcript of the proceedings, subsequent to the return of the execution. On this evidence, the court rendered a judgment against Love for $569.09, and awarded a special execution against the property attached. Love prosecuted an appeal to this court, where the judgment was affirmed, at the December term, 1848. See Love v. Fairfield, 5 Gilm. 303. Field and Hall subsequently assigned the judgment to James T. McJilton. On the 28th of April, 1849, under a special execution issued on the judgment, the real estate attached was exposed to sale, and bid in by McJilton for $631, who received a certificate of purchase from the sheriff. On the 26th of April, 1850, Love filed a bill in chancery, in the Madison Circuit Court, against Fairfield, Field and Hall, and McJilton, setting forth, among other things, the foregoing facts, and alleging that McJilton purchased the judgment with full knowledge of all the previous proceedings. He prayed that the sale might be set aside, and the defendants enjoined from asserting any rights under the judgment; and in the event that relief should be denied, he prayed for leave to redeem the lands from the sale, and brought into court the amount of money necessary for the purpose. An injunction was granted. McJilton, in his answer, alleged that he purchased the judgment for a valuable consideration, and without any knowledge of the judgment in Missouri, or of any of the subsequent proceedings thereon. Qn the final hearing of the cause, in September, 1851, the injunction was made perpetual, and leave given to Love to withdraw the money deposited. McJilton prosecuted an appeal. Under the Constitution of the United States, and the legislation of Congress in pursuance of its provisions, the courts of this State are bound to give the same faith and credit to judicial proceedings had in Missouri, that are by law or usage given to them in the courts of that State. When such proceedings are drawn in question before our courts, their regularity and validity are to be determined not according to our laws, but with reference to those of Missouri. If valid and binding on the parties by the laws of Missouri, the proceedings must be held to have the like force and effect in this State. Mills v. Durgee, 7 Cranch, 481; Hampton v. McConnell, 3 Wheat. 234; Bimeler v. Dawson, 4 Scam. 536. The original judgment was satisfied of record, by the return of the sheriff. While the entry of satisfaction remained operative, the judgment was wholly without vitality. The record formed no basis for further proceedings. An action of debt could not be maintained upon the judgment; nor could final process issue for its collection. But the order of the court vacating the entry of satisfaction as to $500, imparted to that extent vitality to the judgment. It authorized Field and Hall, in the name of Fairfield, to bring an action on the record, or to sue out another execution on the judgment. We are bound to regard this as the legal effect of the order, under the laws of Missouri. It was considered by the parties as a judicial determination of their rights. It was so regarded by the courts of that State. Th.e highest court in the State entertained a writ of error, to inquire into its validity. And this action of the courts furnishes the most satisfactory evidence of the laws of Missouri, and of the operation and effect of the order. What effect this court would give to a like order of one of our circuit courts, is another question. If the order was binding on the parties by the laws of Missouri, it must be held to have the same force and effect in this State. In this state of the case the parties, having the control of the judgment, come into Blinois and sue out an attachment against the estate of Love, to coerce payment of the amount appearing to be due by the record. He pleaded nul tiel record, and thus put them upon strict proof of the existence of the judgment. He likewise attempted to show that the judgment was fully satisfied; but the order, setting aside the entry of satisfaction, effectually concluded him. It was a direct adjudication of the court in which the proceedings were had, that the judgment still continued operative and unsatisfied. So long as the order remained unreversed, Love was precluded from sustaining his plea of payment. If he had offered to introduce proof of payment to Fairfield, he would have encountered the conclusive objection that the court, before which the judgment was obtained, had judicially determined that the payment was made in fraud of the rights of Field and Hall, and, therefore, could not be interposed to defeat an action brought for their benefit. Nor could he have relied on the pendency of a writ of error in Missouri, as a defence to the action in this State. The pendency of a suit in one State cannot be pleaded in bar or abatement of a second action in another State, between the same parties, and for the same cause of action. Brown v. Joy, 9 Johns. 221; Walsh v. Durkin, 12 Id. 99. And the pendency of a writ of error cannot be pleaded in abatement of another action in the same State, unless the writ of error operates as a supersedeas, and not even then if the writ of error was sued out after the commencement of the second action. Hailman v. Buckmaster, 3 Gilm. 498 ; Jenkins v. Pepoon, 2 Johns. Cases, 312; Peynn v. Edwards, 1 Lord Raym. 47. Under these circumstances, it is manifest that Love was not guilty of any laches in the assertion of his rights. He resorted to the only effectual means to remove the obstacle in the way of a perfect defence to the action in this State; the prosecution of a writ of error to reverse the order vacating the entry of satisfaction. But the course of proceeding in Missouri did not enable him to accomplish that object, until the judgment was recovered in this State, and his lands subjected to sale for its satisfaction. What was the effect of that reversal upon the rights of the parties 1 It restored the entry of satisfaction, and left the judgment discharged of record. It exonerated Love from the payment of any part of the judgment to Field and Hall. It left the judgment in this state, without the least foundation upon which to rest. The law is well settled, that if a judgment is reversed, the parties are to be restored to their original rights, so far as it can be done without prejudice to third persons. If the plaintiff has derived any benefit from the judgment, he must make as full restitution to the defendant, as the circumstances of the case will permit. If he has received payment in money from ■the defendant, the latter can recover it back in an action of indebitatus assumpsit. If he has obtained money by the sale of the property of the defendant, the latter may recover it as so 'much money had and received to his use. If he has purchased in property under the judgment, and still retains the ownership, the defendant may recover the specific property in the appropriate action. If he has aliened the property, he is responsible to the defendant for its value. But" the rights of third persons are not affected. ' Their title to property acquired under an erroneous judgment, is not divested by its reversal. In such case; the defendant must look to the plaintiff for redress. These principles are too well established by authority, to require further discussion. Bank of U. S. v. Bank of Washington, 6 Peters, 8; Clark v. Pinney, 6 Cowen, 297; Green v. Stone, 1 Harris & Johnson, 405; McLagan v. Brown, 11 Ill. 519; Steelman v. Cheeseman, Pennington’s Rep. 120; Hubbel v. Broadwell’s Administrator, 8 Ohio, 120. The complainant made out a clear case for the interposition of a court of equity, as against Fairfield, and Field and Hall. And McJilton occupies no more favorable position. He is not a stranger to the judgment. He is not entitled, to protection, as a bond fide purchaser under an erroneous judgment. He was the assignee of the judgment, and had the control of the execution, when he became the purchaser of the lands. By the assignment, he succeeded to no greater rights than Field and Hall had under the judgment. He took the judgment, subject to all the equities subsisting between the original parties. Hines v. Barnity, 8 Watts, 39; Chamberlain v. Day, 3 Cowen, 353; Jeffries v. Evans, 6 B. Monr. 119; Magher v. Kellogg, 24 Wend. 32. A judgment cannot be so transferred, as to vest the legal interest in the assignee. It is a mere chose in action, and the beneficial interest only passes by the assignment. The assignee, however, has the right to enforce its collection for his benefit, and for that purpose, to use the name of the party possessing the naked legal interest. And the courts will protect him against the acts of the assignor, and also against the acts of the debtor, after he has notice of the assignment. But he takes the judgment subject to all defences that existed against it in the hands of the party from whom he received it. The decree of the Circuit Court is affirmed. Decree affirmed.